Exhibit 10.11
 
Base Contract for Sale and Purchase of Natural Gas
 
This Base Contract is entered into as of the following date: November 1, 2007.
The parties to this Base Contract are the following:
 

         
Ultra Resources, Inc. 
  and   NICOR ENERCHANGE, LLC
363 N. Sam Houston Pkwy, E., Suite 1200, Houston, TX 77060
      3333 WARRENVILLE RD, SUITE 630, LISLE, IL 60532
Duns Number: 07-110-9974 
      Duns Number: 05-370-8124
Contract Number: ­ ­
      Contract Number: ­ ­
U.S. Federal Tax ID Number: 83-0320643
      U.S. Federal Tax ID Number: 76-0481753
Notices:
       
363 N. Sam Houston Pkwy, E., Suite 1200, Houston, TX 77060
      Nicor Enerchange, LLC
Attn: Gas Marketing
      Attn: Contract Administration
Phone: 281.876.0120          Fax: 281.876.2831
      Phone: 630-245-7833          Fax: 630-245-7839
Confirmations:
       
Same as Above
      Nicor Enerchange, LLC
Attn ­ ­
      Attn: Accounting Dept.
Phone ­ ­          Fax: ­ ­
      Phone: 630-245-7843          Fax: 630-245-7839
Invoices and Payments:
       
Same as Above
      Nicor Enerchange, LLC
Attn: ­ ­
      Attn: Accounting Dept.


      3333 Warrenville Rd. Suite 630, Lisle, IL 60532
Phone: ­ ­          Fax: ­ ­
      Phone: 630-245-7843          Fax: 630-245-7839
Wire Transfer or ACH Numbers (if applicable):
       
BANK: ­ ­
      BANK: ­ ­
ABA: ­ ­
      ABA: ­ ­
ACCT: ­ ­
      ACCT: ­ ­
Other Details: ­ ­
      Other Details: ­ ­


 
This Base Contract incorporates by reference for all purposes the General Terms
and Conditions for Sale and Purchase of Natural Gas published by the North
American Energy Standards Board. The parties hereby agree to the following
provisions offered in said General Terms and Conditions. In the event the
parties fail to check a box, the specified default provision shall apply. Select
only one box from each section:
 

                     
Section 1.2
  X   Oral (default)   Section 7.2   X   25th Day of Month following
Transaction
  o   Written   Payment Date       Month of delivery (default)
Procedure
              o  
  Day of Month following Month of delivery
Section 2.5
  X   2 Business Days after receipt (default)   Section 7.2   X   Wire transfer
(default)
Confirm
  o     Business Days after receipt   Method of   X   Automated Clearinghouse
Credit (ACH)
Deadline
          Payment   o   Check
Section 2.6
  o   Seller (default)   Section 7.7   X   Netting applies (default)
Confirming
  o   Buyer   Netting   o   Netting does not apply
Party
  X   Nicor Enerchange             Section 3.2   o   Cover Standard (default)  
Section 10.3.1   X   Early Termination Damages Apply (default)
Performance
  X   Spot Price Standard   Early Termination   o   Early Termination Damages Do
Not Apply
Obligation
          Damages                     Section 10.3.2   X   Other Agreement
Setoffs Apply (default)
Note: The following Spot Price Publication applies to both of the immediately
preceding.
  Other Agreement Setoffs   o   Other Agreement Setoffs Do Not Apply
Section 2.26
  X   Gas Daily Midpoint (default)   Section 14.5         Spot Price
Publication   o  


  Choice Of Law       ILLINOIS
Section 6
  X   Buyer Pays At and After Delivery   Section 14.10   X   Confidentiality
applies (default)
Taxes
      Point (default)   Confidentiality   o   Confidentiality does not apply    
o   Seller Pays Before and At Delivery Point            
X Special Provisions Number of sheets attached: 3
           
oAddendum(s): ­ ­


 
IN WITNESS WHEREOF, the parties hereto have executed this Base Contract in
duplicate.
 

     
ULTRA RESOURCES, INC
  NICOR ENERCHANGE, LLC

 

Party Name
  Party Name


 

     
By -s- Stuart E. Nance



 
By -s- Steve Cittadine



Name: Stuart E. Nance
  Name: Steve Cittadine
Title: Vice President
  Title: President


 


Copyright © 2002 North American Energy Standards Board, Inc. NAESB Standard
6.3.1

All Rights Reserved April 19, 2002

